PER CURIAM.
The appellant’s motion to expedite appeal is granted.
*788We hold that when the court stays and withholds the imposition of sentence and places a defendant on probation, as authorized by section 948.01(3), Florida Statutes, the probationer is entitled to credit under section 921.161(1), Florida Statutes, for all time he spent in the county jail before “sentence” against any incarceration imposed as a condition of probation. See Griner v. State, 523 So.2d 789 (Fla. 5th DCA 1988).
This cause is remanded with directions that credit for such jail time, stipulated to be 107 days, be given against the incarceration condition of the probation disposition in this case.
CAUSE REMANDED with directions.
SHARP, C.J., and ORFINGER and COWART, JJ., concur.